DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodet in US Publication 2021/0000245.
Regarding Claim 1, Rodet teaches a convertible tent hammock, comprising: a floor (10) and a fly (11), wherein the floor and the fly are connected, the connection between the floor and the fly being selectively connectable to allow the floor to function as a hammock when disconnected and as a tent floor when connected. Rodet further teaches a cinch cord (18) disposed at each end of the convertible floor and that the cinch cord draws together a first corner and a second corner of the end of the floor into a cinched position (see the difference between Fig. 4 and the “cinched” position of Fig. 5).
Regarding Claim 2, Rodet teaches that the floor and the fly are connected at one or more corners (the ends of 20/21) of the convertible tent hammock.
Regarding Claim 3, Rodet teaches that the floor and the fly are connected at corners of the convertible tent hammock (at the ends of 20/21).
Regarding Claim 4, Rodet teaches that the floor is rectangular (see Fig. 5), and the floor and the fly are connected at four corners (the ends of 20/21) of the rectangular floor.
Regarding Claim 6, Rodet teaches a ridge pole (30).
Regarding Claim 7, Rodet teaches a first arch pole (31) and a second arch pole (32).
Regarding Claim 8, Rodet teaches that the first arch pole and the second arch pole are disposed at opposing ends of the convertible tent hammock (the ends of the arches are at the ends of the tent hammock).
Regarding Claim 9, Rodet teaches that the ridge pole is disposed over the first and second arch pole along a ridge of the convertible tent hammock.
Regarding Claim 18, Rodet teaches one or more stake loops (40).
Regarding Claim 19, Rodet teaches a first connector (18) which suspends a first end of the convertible tent hammock above the ground.
Regarding Claim 20, Rodet teaches a second connector (18) disposed on a second end of the convertible tent hammock opposite of the first end which suspends a second end of the convertible tent hammock above the ground.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10-13 , 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rodet as applied to Claim 1 above in view of Mark in US Patent 961704.
Regarding Claim 5, Rodet is silent on the connection between the floor and the fly. Mark teaches a hammock with a floor (4) and a fly (2/3), wherein the floor and the fly are connected by a buckle (32/33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rodet by using a buckle to connect the floor and fly as taught by Mark in order to more easily access the interior of the tent.
Regarding Claims 10-13, Rodet is silent on the use of poles. Mark teaches a first arch pole (15/16) which connects to the fly by a buckle (18) having a first end (receiving the lower end of 15), that the first buckle includes a corresponding second end (38) attached to the floor, that the first arch pole includes a second buckle (18 on the opposite side) having a first end (receiving the lower end of 15) and that the second buckle includes a corresponding second end (38) attached to the floor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rodet by adding an arch pole as taught by Mark in order to better support the tent in a deployed position.
Regarding Claim 16 and 17, Rodet is silent on the use of an arch pole. Mark teaches a first arch pole (15/16) which connects to the fly by a first buckle (18) and that the floor connects to the first arch pole by a second buckle (18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rodet by adding an arch pole as taught by Mark in order to better support the tent in a deployed position.

Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive.
The applicant alleges that Rodet fails to teach the cinch cord which draws corners of the floor together. However, cord 18, which runs through sleeve 17, will inherently pull the corners together when drawn tight as shown in Figure 5. The corners are plainly drawn toward one another in this state. As such, Rodet is considered sufficient to meet the new limitations in the Claim.
The remainder of the Applicant’s arguments relies on the alleged shortcomings of the rejection of Claim 1 addressed above, presents no further arguments advancing the patentability of the dependent claims and as such, is not deemed persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636